             Case 2:20-cv-01926-CB Document 10 Filed 12/22/20 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA


DAIJON MCCALL,                                       )
                                                     )
                          Plaintiff,                 )        Civil Action No. 20-1926
                                                     )
        v.                                           )        Judge Cathy Bissoon
                                                     )
                                                     )
AMAZON,                                              )
                                                     )
                          Defendant.                 )



                                                    ORDER

        For the reasons that follow, this case will be dismissed for failure to state a claim on which

relief may be granted under 28 U.S.C. § 1915(e)(2)(B)(ii) due to lack of subject matter jurisdiction.

        On December 10, 2020, Daijon McCall (“Plaintiff”) filed a Motion for Leave to Proceed

in Forma Pauperis (Doc. 1), along with a Complaint (Doc. 1-1). Plaintiff’s Motion was granted

on December 15, and his Complaint was filed as ordered on December 21 (Doc. 8). Since

December 10, Plaintiff has filed numerous documents with the Court, including multiple

amendments to the Complaint, causing confusion on the docket—the Court will review as

operative the most-recently filed Amended Complaint (Docs. 7 and 9) (together, herein after

“Amended Complaint”), along with his original Complaint (Doc. 8).1

        After granting the right to proceed in forma pauperis, a court must review a plaintiff’s

allegations and dismiss his or her lawsuit if: (a) the allegation of poverty is untrue; (b) the action



1
  Doc. 9 was filed on December 16, 2020, and appears to be a complaint using the standard pro se civil complaint
form for this District, with a handwritten annotation across the top stating “Amended.” Doc. 7 was filed on
December 18, 2020, and is a single-page filing of page 4 of the standard pro se civil complaint form, with a
handwritten annotation across the top stating “Amended 2:20-cv-1926.” Only the section under “IV. Relief” is
filled out. The Court will construe these two documents together as the operative complaint in this case.
          Case 2:20-cv-01926-CB Document 10 Filed 12/22/20 Page 2 of 3




is frivolous; (c) the complaint fails to state a claim; or (d) the action seeks money damages from

an immune defendant. 28 U.S.C. § 1915(e)(2); Atamian v. Burns, 236 F. App’x 753, 755 (3d Cir.

2007) (“[T]he provisions of § 1915(e) apply to all in forma pauperis complaints.”). Under Section

1915, the standard for dismissal for failure to state a claim is the same as the standard applied for

motions to dismiss under Fed. R. Civ. P. 12(b)(6), and accordingly, the Court accepts all factual

allegations as true, construes the complaint in the light most favorable to the plaintiff, and

determines whether, under any reasonable reading of the complaint, the plaintiff may be entitled

to relief. Muchler v. Greenwald, 624 F. App'x 794, 797 (3d Cir. 2015) (internal citations omitted).

In performing this review, the court construes a pro se plaintiff’s complaint liberally in favor of

him or her. Haines v. Kerner, 404 U.S. 519, 520–21 (1972).

       The Court also owes a duty to raise, sua sponte, matters regarding the existence of subject

matter jurisdiction. Huber v. Taylor, 532 F.3d 237, 249 (3d Cir. 2008). In this case, Plaintiff’s

pro se complaint alleges federal question jurisdiction, citing “negligence.”         See Amended

Complaint (Doc. 9) at 3. Plaintiff claims that “[Defendant’s] negligence caused myself to crash a

machine and injure myself.” Amended Complaint (Doc. 7) at 1. Plaintiff offers some additional

detail in his original Complaint, stating, “Amazon Staff Training Team did not do their job and

properly train me. So it caused me to injure myself on heavy machinery driving equipment. Staff

also did not follow correct proceedings following my injury and job.” Doc. 8 at 4. In short,

Plaintiff describes an injury that occurred at his place of work.

       There is no apparent basis for exercising federal question jurisdiction based on the facts

alleged. Plaintiff’s claims are rooted in the allegation that he was injured at work. Such claims

are, with narrow exceptions, barred by Pennsylvania workers’ compensation law. See 77 Pa. Stat.

Ann. § 481; see also Yazujian v. Merrell & Garaguso, Inc., 2012 WL 2849246, at *2 (E.D. Pa.



                                                  2
             Case 2:20-cv-01926-CB Document 10 Filed 12/22/20 Page 3 of 3




July 10, 2012) (internal citations omitted) (“Pennsylvania's Workers' Compensation Act (“WCA”)

provides an employee's exclusive remedy against his employer for injuries sustained while acting

within the course of his employment.”). The same deficiency would be true if Plaintiff were to

have alleged diversity jurisdiction, though he does not do so here. The undersigned cannot imagine

how Plaintiff could allege additional facts arising out of the described workplace injury that would

bring his claims within the jurisdiction of the Court. As the allegations in Plaintiff’s Complaint

and Amended Complaint do not confer jurisdiction on this Court and further amendment would

be futile, the Court will dismiss this action pursuant to Section 1915(e)(2)(B)(ii) for failure to state

a claim upon which relief can be granted, as the Court lacks subject matter jurisdiction. See

Muchler v. Greenwald, 624 F. App'x 794, 799 (3d Cir. 2015) (explaining that “futility” means that

the complaint, as amended, would fail to state a claim upon which relief could be granted, and that

the district court should apply the same standard as applied under Rule 12(b)(6) for determining

futility).

         This action is DISMISSED WITH PREJUDICE, and the case will be marked closed.

         IT IS SO ORDERED.



December 21, 2020                                       s\Cathy Bissoon
                                                        Cathy Bissoon
                                                        United States District Judge
cc (via First-Class U.S. Mail):

Daijon McCall
10 E. North Avenue
Pittsburgh, PA 15212-4721




                                                   3
